*604The defendant’s valid waiver of his right to appeal, made at the time of his admission, precludes appellate review of his contentions that the sentence imposed was excessive and that he was deprived of the effective assistance of counsel, except to the extent that the alleged ineffective assistance affected the voluntariness of his admission (see People v Lopez, 6 NY3d 248, 255 [2006]; People v Seaberg, 74 NY2d 1 [1989]; People v Watt, 82 AD3d 912 [2011]; People v Hughes, 62 AD3d 1026 [2009]; People v Vasser, 177 AD2d 729 [1991]). The defendant is not claiming that the alleged ineffective assistance of counsel rendered his admission to the violation of probation involuntary. Skelos, J.P., Dickerson, Hall, Roman and Cohen, JJ., concur.